Citation Nr: 1535179	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-30 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left eye disability, to include traumatic glaucoma with cataract, left eye blindness, and partial left retinal detachment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1979 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs Regional Office (RO).  This claim was previously before the Board in June 2013 and September 2014 when it was remanded for development.  In May 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

The Board notes that the issue currently on appeal is somewhat unclear with regard to whether the Veteran has claimed entitlement to service connection for a left eye disability or a bilateral eye disability.  Upon review of the record, the Board finds that the entirety of the medical evidence of record indicates that the Veteran has  a left eye disability only.  In addition, in the January 2009 notice of disagreement, he only disagreed with denial of a claim for service connection for a left eye disability.  Therefore, the Board has clarified the issue on appeal so as to relate solely to the left eye.  In the event the Veteran believes he is entitled to service connection for a right eye disability, a new claim should be filed. 

The issue of entitlement to an service connection for depression has been raised in a statement from the Veteran's treating VA psychiatrist, received in June 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



REMAND

The Board finds that additional development is required before the claim on appeal can be decided.

At the May 2015 Board hearing, the Veteran reported that he first sought post-service treatment for a left eye disability in 1982 or 1983 at Brady Memorial Hospital in Atlanta, Georgia, and that he was hospitalized for treatment.  He reported that he continued to receive treatment at Grady Memorial Hospital a few times after that, before being diagnosed with glaucoma in 1997.  Currently of record are Brady Memorial Hospital records from periods in 1997 and 2007.  However, there are no treatment records from Brady Memorial Hospital in the claims file prior to 1997 and no indication efforts were made to obtain them.  Additionally, the Veteran reported that he receives treatment at the Atlanta VA Medical Center, but currently, there are no VAMC records associated with the claims file, nor does it appear that any efforts have been made to obtain those records.  

Further, the Board notes during active service, in December 1979, the Veteran was noted to have an old left eye retinal detachment and it was noted that was caused by trauma to the eye which occurred when he was seven years old.  Additional service medical records show that during the remainder of service, in 1980, the Veteran received treatment on multiple occasions for left eye complaints.  At the May 2015 Board hearing, the Veteran reported that his left eye symptoms continued since service.  Therefore, the Board finds that a remand is warranted to schedule the Veteran for a VA examination to obtain an opinion as to the etiology of any currently diagnosed left eye disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file, to specifically include all records from Grady Memorial Hospital dated from 1982 forward and any available treatment records from the Atlanta VA Medical Center.

2.  Then, schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise to determine the current nature and etiology of any left eye disabilities.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  The examiner should provide the following opinions:

(a) Based upon the examination results and a review of the record, the examiner should identify all left eye disabilities currently present, or present during the pendency of the claim.  

(b) Does the Veteran have a left eye disability which clearly and unmistakably existed prior to active service?  If so, was any pre-existing left eye disability clearly and unmistakably NOT aggravated during active service?  Was there any permanent increase in disability of any pre-existing left eye disability?  If so, did that increase represent the natural progress of the disorder?

(c) Is any diagnosed left eye disability, to include glaucoma with cataract and left eye blindness, related to a left eye retinal detachment, which was noted while on active service?  If so, are those disabilities part of the natural progression of a left eye retinal detachment? 

(d) With regard to any diagnosed left eye disability not found to clearly and unmistakably exist prior to active service, to include glaucoma with cataract and left eye blindness, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each disability is related to active service.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

